                           UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


        UNITED STATES OF AMERICA
                                                                   HEARING MINUTES
                        v.                                        INITIAL APPEARANCE

      TRACY SHELDON aka Tracy Zeske                                     Case No. 20-M-609


HONORABLE JAMES R. SICKEL, presiding                                          Time Called: 4:33 pm
Proceeding Held: January 22, 2020                                          Time Concluded: 4:43 pm
Deputy Clerk: Lori                                                                   Tape: 012220

Appearances:

UNITED STATES OF AMERICA by:                         William J. Roach
TRACY SHELDON in person and by:                      Thomas E. Phillip
US PROBATION OFFICE by:                              Robert Herman
INTERPRETER: None                                    ☐ Interpreter Sworn


☒ Defendant advised of rights                        ☒ Defendant advised of maximum penalties
☒ Court orders counsel appointed                       Maximum penalties:
☒ Copy of ☐ complaint ☒ SDNY Indictment                Ct 1: 20 yr; Fine: $1 million; SR: 3 yr. mm – life;
  received by Defendant; ☐ document read; ☒            SA: $100; Ct 2: same penalties as count 1
  reading waived

Defendant waives:                                    Court sets:
   ☐ Preliminary Hearing                             ☐ Preliminary Hearing:
   X Identity Hearing                                ☐ Identity Hearing:


☒ Detention hearing held.
☒ Defendant released on: ☒ O/R bond; ☐ Cash bond; ☐ Property bond; ☒ with conditions.
  SEE Order Setting Conditions of Release.
☐ Defendant is ordered detained pending trial. SEE Order of Detention Pending Trial.
☐ Court orders federal detainer.
☐ Defendant is ordered temporarily detained. Detention hearing set for:

Waiver filed. The Court accepts the waiver.
The government agrees with the pretrial services report for release with conditions.
Defendant agrees to condition of release.
Defendant is to appear in the Southern District of New York District Court on January 31, 2020 at 1:00 PM
before Judge Marrero. (500 Pearl Street Courthouse, New York, NY)



                Case 1:20-mj-00609-JRS Filed 01/22/20 Page 1 of 1 Document 2
